Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 8, 2000, which, upon reconsideration, adhered to its prior decision dismissing claimant’s appeal from a decision of an Administrative Law Judge as untimely.
By decision dated and mailed September 15, 1999, an Administrative Law Judge ruled that claimant was disqualified from receiving unemployment insurance benefits due to *655misconduct. Claimant appealed the decision to the Unemployment Insurance Board on December 6, 1999. A hearing before the Board was held on January 12, 2000 for the purpose of considering, inter alia, the timeliness of claimant’s appeal; however, claimant failed to appear. Inasmuch as it appeared that claimant failed to comply with the 20-day filing requirement of Labor Law § 621 (1), the Board dismissed claimant’s appeal in a decision filed January 20, 2000. Claimant applied to reopen the Board’s decision and, upon reconsideration, the Board adhered to its prior decision. This appeal followed.
We affirm. Given the evidence in the record and claimant’s failure to appear for the scheduled hearing before the Board, we find no reason to disturb the Board’s decision dismissing claimant’s appeal as untimely (see, Matter of Lau-Li [Commissioner of Labor], 268 AD2d 655). Accordingly, claimant’s arguments relating to the underlying merits of the denial of her application for unemployment insurance benefits are not properly before this Court (see, Matter of Stock [Commissioner of Labor], 249 AD2d 662).
Mercure, J. P., Crew III, Spain, Carpinello and Rose, JJ., concur. Ordered that the decision is affirmed, without costs.